Case: 19-30554      Document: 00515310213         Page: 1    Date Filed: 02/13/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 19-30554
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 13, 2020
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

BRIAN KEITH HEBERT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:13-CR-315-7


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Brian Keith Hebert appeals the sentence imposed following the
revocation of his supervised release. He contends that the ten-month term of
imprisonment was substantively unreasonable because it was greater than
necessary to accomplish the goals of sentencing.
       We typically review a revocation sentence to determine whether it is
“plainly unreasonable.” United States v. Miller, 634 F.3d 841, 843 (5th Cir.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30554     Document: 00515310213     Page: 2   Date Filed: 02/13/2020


                                  No. 19-30554

2011). A revocation sentence is substantively unreasonable where the district
court did not account for a sentencing factor that should have received
significant weight, gave significant weight to an irrelevant or improper factor,
or made a clear error in judgment when balancing the sentencing factors.
United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).           Revocation
sentences within the advisory guideline range are presumptively reasonable.
See United States v. Lopez-Velasquez, 526 F.3d 804, 809 (5th Cir. 2008).
      Here, Hebert fails to show that his sentence was unreasonable, much
less plainly so. See Miller, 634 F.3d at 843; see also United States v. Rodriguez,
602 F.3d 346, 361 (5th Cir. 2010) (concluding that we need not resolve which
standard of review governs as the appellant’s argument failed under the
standard more favorable to the appellant).       The district court found that
Hebert’s multiple positive drugs tests within the span of less than a year
warranted a sentence near the bottom of the guideline range. Hebert fails to
overcome the presumption that the sentence was reasonable. See Warren, 720
F.3d at 332-33; Lopez-Velasquez, 526 F.3d at 809.
      AFFIRMED.




                                        2